Citation Nr: 1712968	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral pes plano valgus, claimed as bilateral flat feet.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Lawrence W. Stokes, Jr., Accredited Agent





ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984, with additional periods of active duty training with the Navy Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal was remanded in October 2016 for a videoconference hearing before a member of the Board.  The Veteran cancelled the February 2017 hearing via telephone and did not appear for the hearing.  Accordingly, the Veteran's hearing request was withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The issues of entitlement to service connection for asbestosis and a back disability are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that hypertension was incurred in active service; any current hypertension was not present until more than one year after separation from active service and is not etiologically related to military service.

2.  Bilateral flat feet were noted on the examination for entrance into active service.

3.  The Veteran's bilateral pes plano valgus, claimed as flat feet, permanently worsened in active service; the evidence does not clearly and unmistakably establish that any increase in the severity of bilateral pes plano valgus was due to the natural progress of the disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for bilateral pes plano valgus have been met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by December 2009 and May 2010 letters.  

To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's bilateral flat feet claim, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  

With regard to hypertension, the Board acknowledges the Veteran was not provided a VA examination or medical opinion in response to that claim.  VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4)(i).  The threshold for finding that the evidence of record indicates that the claimed disability or symptoms may be related to service is a low.  McLendon v. Nicholson, 20 Vet. App. at 83.

In this case, there is no competent evidence that hypertension manifested in service or until approximately 20 years thereafter.  In addition, there is no competent evidence suggesting a link between hypertension and the Veteran's active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to the claim.

The Board also notes that actions requested in the prior remand have been undertaken, as the Veteran was scheduled for a videoconference hearing in February 2017.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West
 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).



II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Hypertension is considered by VA to be a chronic disease.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hypertension

The Veteran contends that he has hypertension related to active service.  As discussed below, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's hypertension is related to active service and hypertension may not be presumed to have been incurred in service.  

Service treatment records reflect normal blood pressure readings.  A January 1981 entrance examination disclosed the Veteran's sitting blood pressure was 120 systolic over 68 diastolic and additional in-service blood pressure readings report blood pressure readings around 102-130 systolic and 66-80 diastolic.  June and September 1989 reports of medical history are negative for high or low blood pressure.  

The Board notes that the first evidence of hypertension is found in a May 2009 private treatment record indicating the Veteran had a history of hypertension with a blood pressure reading of 118 systolic over 88 diastolic.  The Veteran reported using blood pressure medication in a January 2010 private treatment record and a June 2010 private treatment record notes a history of hypertension.  A February 2013 VA treatment record noted the Veteran's blood pressure was borderline controlled and an April 2016 VA treatment record indicated the Veteran had benign essential hypertension.

As such, the probative evidence of record establishes that the Veteran's hypertension was not present in service or within one year of separation from service.  Rather, the evidence demonstrates that hypertension began around 2009, around 20 years after the Veteran's last period of active duty training.  Specifically, the Veteran began treatment with antihypertensive medication around 2010 and his medical records first indicate a history of hypertension in 2009.  Moreover, the Veteran has not alleged that he was diagnosed or treated for hypertension in service or within one year after his discharge from service.  

Further, there is no competent evidence of a nexus between the Veteran's hypertension and his military service.  Although the Veteran may sincerely believe that hypertension is related to his military service, there is no indication that he has the training or experience required to render a competent opinion linking the disorder to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for hypertension, to include on a presumptive basis, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

B. Bilateral pes plano valgus

The Veteran asserts that his bilateral flat feet were aggravated in active service.  He reports that his feet were not symptomatic until active service and that bilateral foot pain began during boot camp and continued since. 

The Board notes that a veteran is presumed to be in sound condition when he entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1131, 1132.  As the Veteran's January 1981 enlistment examination noted flat feet with no symptoms, the presumption of soundness is not applicable.  Rather, the issue remains whether preexisting bilateral flat feet were aggravated by the Veteran's active service.
      
A preexisting disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).
Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

The Board finds a January 2010 private treatment record opining that military service permanently aggravated the Veteran's pes plano valgus to be probative evidence in support of the claim.  The orthopedic treatment record noted the Veteran reported foot pain and tenderness in active service due to marching and generalized activities in boot camp and that he had ongoing pain and stiffness in the feet that increased with prolonged standing.  It was noted that his bilateral pes plano valgus was currently manifested by posterial tibialis tenderness and arch tenderness.  The private opinion is consistent with other evidence of record, notably, the January 1981 enlistment examination indicating flat feet had no symptoms at entrance into active service, the Veteran's statements that bilateral foot pain begin in active service and continued since, and a September 2010 VA examination indicating that the Veteran required shoe inserts for ambulation due to flat feet.  There is no evidence of record finding that any increase in the Veteran's flat feet disability was due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In light of the medical evidence finding that the Veteran's bilateral pes plano valgus permanently worsened due to active service, service connection will be presumed under the provisions of 38 C.F.R. § 3.306 (2016).  The benefit sought on appeal is granted.


ORDER

Service connection for hypertension is denied.

Service connection for bilateral pes plano valgus is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

With regard to the Veteran's claim of entitlement to service connection for asbestosis, the Board finds that a VA examination is warranted.  

The Veteran contends that he has asbestosis related to in-service asbestos exposure serving aboard the U.S.S. Ainsworth fast frigate, U.S.S. Pensacola LSD-38, and the U.S.S. Carl Vinson.  Service personnel records indicate the Veteran served aboard the U.S.S. Pensacola during a period of active service from October 1981 to February 1984.  The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was functional support and administration, coded as PN or DG.  Pursuant to VA's Adjudication Manual (M21-1), Part IV, Subpart ii, 1.I.3.c (accessed April 12, 2017), a personnelman (coded as PN) had minimal probability of asbestos exposure.

The Veteran reported no history of cigarette smoking and indicated that he worked as a ship fitter, prep cook, brick layer, and janitor prior to his active service, to include work at Newport News shipyard from August 1977 to May 1980 (where he was exposed to asbestos prior to service), and was employed with the Postal Service since 1984.  A May 2009 private treatment record found mild interstitial fibrosis and a mild obstructive defect and opined that the Veteran had pulmonary asbestosis "to a reasonable degree of medical certainty," due to the abnormal testing results and his history of exposure to asbestos.

In light of the medical evidence of asbestosis, the Veteran's statements indicating that he was exposed to asbestos during active naval service, personnel records confirming service on the U.S.S. Pensacola and that his MOS had a minimal probability of asbestos exposure, the Board finds sufficient evidence to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. at 83; M21-1, Part IV, Subpart ii, 1.I.3.e (accessed April 12, 2017) (explaining that asbestos exposure should be conceded for purposes of scheduling an examination if an MOS is listed as minimal, probable, or highly probable in Part IV, Subpart ii, 1.I.3.c); M21-1, Part IV, Subpart ii, 2.C.2.b (accessed April 12, 2017) (noting that fibrosis, or asbestosis, may result from exposure to asbestos).  The threshold for finding a link between current disability and service is low for the purposes of providing a medical examination.  McLendon v. Nicholson, 20 Vet. App. at 83.

In addition, the Veteran contends that he incurred a back disability in active service.  The Board finds the claim must be remanded in order to obtain a medical opinion addressing the Veteran's diagnosis of degenerative arthritis of the lumbar spine that accounts for all relevant evidence of record.  The Veteran was afforded a VA examination in September 2010 and reported a history of upper back and neck pain, stiffness, fatigue, and spasms since 1993.  The examiner diagnosed degenerative arthritis of the lumbar spine but did not provide an opinion on the etiology of the diagnosis.  

The Board also notes that any medical opinion must consider all other relevant evidence of record.  Notably, a January 1983 service treatment record assessed back strain for pain in the mid portion of the back, the Veteran reported peri-scapular pain in connection with August 1997 private treatment, and he received private physical therapy in October 2004 for musculoligamentous back pain in the thoracic region.  Further, a March 2009 private treatment record noted thoracic back pain for five days and the Veteran reported upper back spasms in February 2010.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since December 2016.

2.	After completing any records development, the claims file should then be sent to an examiner to determine the nature and etiology of the Veteran's claimed asbestosis.  The claims file must be reviewed by the examiner in conjunction with the examination.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to active service or reserve training.   

The examiner should specifically indicate whether there is a 50 percent or better probability that the Veteran's asbestosis is related to exposure to asbestos in service.

The rationale for all opinions expressed should also be provided.   

3.	After completing any records development, the claims file should also be sent to an examiner to determine whether any back disability present during the period of the claim, to include degenerative arthritis of the lumbar spine, is related to the Veteran's service.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder had its onset in service or is otherwise etiologically related to the Veteran's active service or reserve training.

The rationale for all opinions expressed must also be provided.  The examiner should specifically address the January 1983 service record assessing back strain and private treatment records noting back and shoulder pain from August 1997 to February 2010.

4.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his agent should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


